Name: Council Decision (Euratom) 2015/2227 of 10 November 2015 approving the conclusion, by the European Commission, of the amendments to Protocols 1 and 2 to the Agreement between the United Kingdom, the European Atomic Energy Community and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty for the Prohibition of Nuclear Weapons in Latin America and the Caribbean
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  America;  world organisations;  defence;  international security
 Date Published: 2015-12-03

 3.12.2015 EN Official Journal of the European Union L 317/9 COUNCIL DECISION (Euratom) 2015/2227 of 10 November 2015 approving the conclusion, by the European Commission, of the amendments to Protocols 1 and 2 to the Agreement between the United Kingdom, the European Atomic Energy Community and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty for the Prohibition of Nuclear Weapons in Latin America and the Caribbean THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the European Commission, Whereas: (1) The Commission has, in accordance with the Council directives adopted by Council Decision of 23 September 2013, negotiated amendments to Protocols 1 and 2 to the Agreement between the United Kingdom, the European Atomic Energy Community and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty for the Prohibition of Nuclear Weapons in Latin America and the Caribbean (the amendments to Protocols 1 and 2). (2) The conclusion, by the European Commission, of the amendments to Protocols 1 and 2 should be approved, HAS ADOPTED THIS DECISION: Article 1 The conclusion by the European Commission of the amendments to Protocols 1 and 2 to the Agreement between the United Kingdom, the European Atomic Energy Community and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty for the Prohibition of Nuclear Weapons in Latin America and the Caribbean is hereby approved. The text of the amendments to Protocols 1 and 2 is attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 November 2015. For the Council The President P. GRAMEGNA ANNEX I. Paragraph I of Protocol 1 to the Agreement between the United Kingdom, the European Atomic Energy Community and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty for the Prohibition of Nuclear Weapons in Latin America and the Caribbean (the Safeguards Agreement) is replaced by the following: I. (A) Until such time as (1) United Kingdom Protocol I territories have, in peaceful nuclear activities, nuclear material in quantities exceeding the limits stated, for the type of material in question, in Article 35 of the Agreement between United Kingdom, the Community and the Agency for the Application of Safeguards in Connection with the Treaty for the Prohibition of Nuclear Weapons in Latin America and the Caribbean (hereinafter referred to as the Agreement ), or (2) the decision has been taken to construct or authorize construction of a facility, as defined in the Definitions, in United Kingdom Protocol I territories, the implementation of the provisions in Part II of the Agreement shall be held in abeyance, with the exception of Articles 31-37, 39, 47, 48, 58, 60, 66, 67, 69, 71-75, 81, 83-89, 93 and 94. (B) The information to be reported pursuant to paragraphs (a) and (b) of Article 32 of the Agreement may be consolidated and submitted in an annual report; similarly, an annual report shall be submitted, if applicable, with respect to the import and export of nuclear material described in paragraph (c) of Article 32. (C) In order to enable the timely conclusion of the Subsidiary Arrangements provided for in Article 37 of the Agreement, the Community shall: (1) notify the Agency sufficiently in advance of its having nuclear material in peaceful nuclear activities in United Kingdom Protocol I territories in quantities that exceed the limits referred to in section (A) hereof, or (2) notify the Agency as soon as the decision to construct or to authorize construction of a facility in United Kingdom Protocol I territories has been taken, whichever occurs first. At such time, procedures for cooperation in the application of the safeguards provided for under the Agreement shall be agreed upon, as necessary, between the United Kingdom, the Community and the Agency.. II. Paragraph I of Protocol 2 to the Safeguards Agreement is replaced by the following: I. At such time as the Community notifies the Agency in accordance with Section 1(C) of Protocol 1 of this Agreement that there is nuclear material in peaceful nuclear activities in United Kingdom Protocol I territories in quantities that exceed the limits referred to in Section 1(A)(1) of Protocol 1 of this Agreement or that the decision has been taken to construct or authorize construction of a facility, as defined in the Definitions, in United Kingdom Protocol I territories, as referred to in Section 1(A)(2) of Protocol 1 of this Agreement, whichever occurs first, a Protocol for procedures for cooperation in the application of the safeguards provided for under the Agreement shall be agreed upon between the United Kingdom, the Community and the Agency. Such procedures will amplify certain provisions of the Agreement and, in particular, specify the conditions and means according to which the cooperation referred to above shall be implemented in such a way as to avoid unnecessary duplication of safeguards activities. The procedures shall be, to the extent practicable, based upon those then in force under Protocols to, and the subsidiary arrangements of, other safeguards agreements between Member States of the Community, the Community and the Agency, including the related special understandings agreed upon by the Community and the Agency..